 


EXHIBIT 10.6


REVOLVING CREDIT NOTE

$9,000,000

 

Los Angeles, California

 

 

October 31, 2002

 

                FOR VALUE RECEIVED, the undersigned, HAUSER, INC., a Delaware
corporation, HAUSER TECHNICAL SERVICES, INC., a Delaware Corporation, BOTANICALS
INTERNATIONAL EXTRACTS, INC., a Delaware corporation, ZETAPHARM, INC., a New
York corporation, (collectively, the “Borrowers”), hereby jointly and severally,
unconditionally promise to pay to the order of Wells Fargo Bank, National
Association (the “Lender”), at c/o Wells Fargo Bank, N.A., 333 South Grand
Avenue, 9th Floor, Los Angeles, California 90071, or at such other place as the
holder of this Note may direct, on November 7, 2002 (the “Maturity Date”) in
lawful money of the United States of America and in immediately available funds,
the principal amount of (a) NINE MILLION DOLLARS ($9,000,000), or (b) such other
amount as represents the aggregate unpaid principal amount of all Revolving
Loans made by the Lender pursuant to the Credit Agreement (referred to below). 
The Borrowers further agree, jointly and severally, to pay interest on the
unpaid principal amount outstanding hereunder from time to time from the date
hereof in like money at such office at a rate per annum equal to the Prime Rate
plus a margin of four percent (4%).  Interest shall accrue hereunder from the
date of each advance until the date of payment, shall be calculated on the basis
of a year of three hundred sixty (360) days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
Interest shall be payable in arrears on the last day of each calendar month and
on the Maturity Date.  In the event of any repayment or prepayment of any Loan,
other than a prepayment prior to the Maturity Date, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.

                If any principal of or interest on any Loan or any fee or other
amount payable by the Borrowers hereunder or under the Credit Agreement is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, two percent
(2%) plus the rate otherwise applicable to such Loan as provided above in this
Note, or (ii) in the case of any other amount, the rate that would apply under
(i) of this paragraph if such amount constituted overdue principal.

                The holder of this Note is authorized to record on Schedule 1
annexed hereto or on a continuation thereof the date, Type and amount of each
Revolving Loan made pursuant to the Credit Agreement, the date and amount of
each payment or repayment of principal

 

--------------------------------------------------------------------------------


 

thereof; provided, however, that the failure to make any such recordation shall
not affect the obligations of the Borrowers in respect of such Revolving Loans.

                This Note amends, restates and replaces the Revolving Credit
Note previously issued by Borrowers and referred to in the Amended and Restated
Credit Agreement by and between the Borrowers and the Lender dated as of
December 7, 2001, as amended (the “Credit Agreement”), is secured as provided
therein and in the Security Documents and is subject to optional and mandatory
prepayment as set forth in the Credit Agreement.

                Upon the occurrence of any one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

                All parties now and hereafter liable with respect to this Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

                The holder of this Note is authorized from time to time to debit
any accounts maintained by any Borrower with such holder for any and all amounts
payable by the Borrowers hereunder.

                Terms defined in the Credit Agreement are used herein with their
defined meanings unless otherwise defined herein.  This Note shall be governed
by, and construed and interpreted in accordance with, the laws of the State of
California.

                This Note may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

--------------------------------------------------------------------------------


                                IN WITNESS WHEREOF, the parties hereto have
caused this Revolving Credit Note to be duly executed by their respective
authorized officers as of the day and year first above written.

 

HAUSER, INC.

By:

/s/  Thomas W. Hanlon

 Name:  Thomas W. Hanlon

 Title:  Chief Financial Officer

 

HAUSER TECHNICAL SERVICES, INC.

By:

/s/  Thomas W. Hanlon

 Name:  Thomas W. Hanlon

 Title:  Secretary and Treasurer

 

BOTANICALS INTERNATIONAL EXTRACTS, INC.

By:

/s/  Thomas W. Hanlon

 Name:  Thomas W. Hanlon

 Title:  Chief Financial Officer

 

ZETAPHARM, INC.

By:

/s/  Thomas W. Hanlon

Name:  Thomas W. Hanlon

Title:  Secretary and Treasurer




--------------------------------------------------------------------------------


 

SCHEDULE 1

TO REVOLVING CREDIT NOTE

 

LOANS AND PAYMENTS OF REVOLVING LOAN

 

Date

Amount of Loans

Amount of Principal Repaid

Unpaid Principal Balance of Loans

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------